Citation Nr: 0104551	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-21 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder to 
include as a result of exposure to herbicide agents used in 
Vietnam.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Helinski, Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran had active military service in Vietnam during 
the Vietnam era.

3.  There is no evidence of record that the veteran has been 
diagnosed with a disability recognized by the VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

4.  The medical evidence does not demonstrate that any 
currently diagnosed skin disorder, to include psoriasis, is 
related to herbicide exposure in Vietnam, or due to some 
other incident of the veteran's active military service.


CONCLUSION OF LAW

A skin disorder was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for a skin disorder.  In particular, the veteran 
maintains that he was exposed to Agent Orange during service 
in Vietnam, and that this exposure led to his development of 
a skin disorder.  

The Board notes that there is adequate medical evidence of 
record supporting recent findings of a skin disorder, 
diagnosed as psoriasis.  Moreover, the evidence indicates 
that the veteran served in the Republic of Vietnam during the 
Vietnam era.  As such, the focus of this appeal will be on 
the relationship, if any, between the veteran's current skin 
disorder and an incident of his active military service, 
including exposure to Agent Orange. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  
Although the veteran was informed of the evidence needed to 
establish a "well-grounded" claim, which is no longer a 
valid basis for service connection, see VCAA, supra, the 
basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and there are numerous private medical records 
in the file.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303.  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As to the veteran's specific contentions that he was exposed 
to Agent Orange, which resulted in his claimed disorder, the 
Board observes that for claims involving exposure to an 
herbicide, such as Agent Orange, the law provides that 
veterans who served on active military, naval, or air service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975 (known as the 
Vietnam era), and who have a disease specified by statute, 
shall be presumed to have been exposed to an herbicide agent 
during such service, unless there is affirmative evidence to 
the contrary.  See 38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. 
§ 3.309(e).  The Court has held that "neither the statutory 
nor the regulatory presumption will satisfy the incurrence 
element of [a claim for service connection] where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116 (a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet. App. 164, 168 (1999) (the Court held that because there 
was no evidence that the appellant had developed an 
enumerated disease, the Board's implicit determination that 
the appellant had presumptive in-service exposure is 
erroneous as a matter of law).  In other words, if a veteran 
does not have a condition listed in VA laws and regulations 
as presumed to be related to herbicide exposure, there is no 
presumption that the veteran was in fact exposed to 
herbicides in service.  See id.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
In other words, presumption is not the sole method for 
showing causation in establishing a claim for service 
connection as due to herbicide exposure. 

Initially, the Board notes that in the present case, the 
record indicates that the veteran has been diagnosed with 
psoriasis, which is not among the types of conditions for 
which a causal relationship to Agent Orange exposure has been 
established.  Id.  Therefore, although the veteran served in 
the Republic of Vietnam during the Vietnam era, see 38 C.F.R. 
§ 3.2(f), there is no competent medical evidence of record 
that he has been diagnosed with one of the disorders listed 
under 38 U.S.C.A. § 1116 (a)(3) or 38 C.F.R. § 3.309(e), and, 
as such, he is not entitled to presumptive service connection 
for the claimed disorder based on Agent Orange exposure.  See 
McCartt, 12 Vet. App. at 168. 

Nevertheless, although the veteran has not been shown to have 
a condition for which presumption service connection is 
available based on Agent Orange exposure, the veteran may 
still establish service connection on a direct basis, 
including as due to Agent Orange exposure.  See McCartt, 12 
Vet. App. 164, 167, citing Combee v. Brown, 34 F.3d 1039, 
1045 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation). 

In the present case, the veteran had active military service 
from June 1969 to December 1970, including a period of 
service in the Republic of Vietnam.  In the veteran's 
substantive appeal, received in October 1999, he indicates 
that his service medical records were destroyed in a 1977 
flood.  However, the record appears to contain at least some 
of the veteran's service medical records, including his 
service separation examination report, all of which are 
negative for evidence of a diagnosis of, complaints or 
treatment for, a skin disorder.  

Following service separation, the earliest clinical treatment 
records regarding a skin disorder are dated in 1983.  The 
record contains a statement from Dr. Potter, dated in 
September 1999, that he treated the veteran for psoriasis in 
1971, although there are no available clinical records 
reflecting such treatment.  According to Dr. Potter, the 
records were lost in a flood in 1977.

The veteran indicated that he had received treatment for a 
skin disorder from four different private medical doctors.  
There is no indication that he received VA treatment for a 
skin disorder.  The RO requested records from each of the 
doctors identified by the veteran, but two doctors indicated 
that they had no record of treatment for the veteran.  
Records reflecting treatment from May 1983 to October 1990, 
presumably from Dr. Majmudar, indicate that the veteran was 
diagnosed with psoriasis.  Additionally, those records 
indicate that the veteran was treated for a cystic mass on 
the left ear in 1985.  Dr. Hall submitted records reflecting 
treatment from August 1989 to December 1991, which contains a 
diagnosis of psoriasis, described at times as severe.  
Neither of the foregoing doctors indicated that the veteran's 
skin disorder originated during his active military service, 
or was in any way related to an incident of his military 
service, including possible exposure to herbicides.  

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
skin disorder.  In summary, the medical evidence does not 
demonstrate that the veteran has been diagnosed with a skin 
disorder recognized by the VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  Additionally, 
there is no medical opinion suggesting that any currently 
diagnosed skin disorder, to include psoriasis, is related to 
herbicide exposure in Vietnam, or due to some other incident 
of the veteran's active military service.  There do not 
appear to be any outstanding treatment records pertinent to 
this appeal, and the veteran has been put on notice as to the 
evidence needed to establish his claim.  In view of the 
medical evidence of record of a current skin disorder and the 
absence of any evidence of problems or complaints in service 
or medical evidence of a relationship between the current 
disorder and service, further development or examination is 
not considered necessary.  The preponderance of the evidence 
is against the veteran's claim.  As such. there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  



ORDER

Service connection for a skin disorder, to include as a 
result of exposure to herbicide agents used in Vietnam is 
denied.  



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

